DETAILED ACTION
In response to communications filed 6 November 2019, this is the first Office action on the merits. Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claims 1, 8, and 15 recite the steps of
categorizing a portion of a data segment according to content of the portion;
correlating each portion with a user content preference dictionary;
assigning a content weight to each portion according to the correlation; and
masking content portions having a weight below a threshold value.

These limitations, under their broadest reasonable interpretation, fall within the “Mental Processes” grouping of abstract ideas. Categorizing, correlating, assigning a content weight, and masking content portions, as recited, may be performed in the human mind as mental observations and/or evaluations. Accordingly, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application. Claim 1 recites the additional elements wherein the method is “computer implemented” and the steps are performed “by one or more computer processors.” Similarly, claim 8 recites
A computer program product for classifying and filtering data, the computer program product comprising one or more computer readable storage devices and stored program instructions on the one or more computer readable storage devices, the stored program instructions comprising: program instructions to [preform the steps analyzed above],

and claim 15 recites

A computer system for classifying and filtering data, the computer system comprising: one or more computer processors; one or more computer readable storage devices; and stored program instructions on the one or more computer readable storage devices for execution by the one or more computer processors, the stored program instructions comprising: program instructions to [preform the steps analyzed above].

However, these additional elements do not integrate the judicial exception into a practical application, because they amount to merely implementing the judicial exception on a generic computer. See MPEP § 2106.05(f).
Claims 2-7, 9-14, and 16-20 include limitations that, under their broadest reasonable interpretation, may also be performed in the human mind and therefore likewise fall within the “Mental Processes” grouping of abstract ideas. Claims 2-7, 9-14, and 16-20 do not recite any additional elements beyond those inherited from claims 1, 8, and 15, respectively. Therefore, these limitations do not integrate the judicial exception into a practical application.
Considering the limitations of claims 1-20 as an ordered combination adds nothing that is not already present when considering the elements individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Although paragraph [0012] of the specification states that, “These solutions are not abstract and cannot be performed as a set of mental acts by a human due to the processing capabilities needed to analyze and weight data content,” this statement amounts to a general assertion that the claims are patent eligible. Analyzing and weighting data content can be performed in the human mind, for example, by deciding which articles of a newspaper to read (weight=1) and which to skip (weight=0).
Claims 1-20 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than implementing the judicial exception on a generic computer. Therefore claims 1-20 are not patent eligible.
Claims 8-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because the “computer program product . . . comprising one or more computer readable storage devices,” when read in light of the specification and in view of one skilled in the art, may be a carrier wave signal (see paragraph [0067] of the specification). A signal is not a process, machine, manufacture, or composition of matter. See, In re Nuijten, 500 F. 3rd 1346 (Fed. Cir. 2007). Therefore, claim 8 is directed to non-statutory subject matter, and likewise, claims 9-14 are also non-statutory because they are dependent on claim 8 and can also be interpreted as being directed to a signal. See also, Subject Matter Eligibility of Computer Readable Media, 1351 OG 212 (2010). It may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 USC § 101 by adding the limitation “non-transitory” to the claim to read --A computer program product . . . comprising one or more non-transitory computer readable storage devices and stored program instructions on the one or more non-transitory computer readable storage devices-- (claim 8, lines 1-3).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 8, and 16 recite to categorize “a portion” of a data segment. However, the claims further recite correlating and assigning a content weight to “each portion,” which implies a plurality of portions. The claims then further recite masking “content portions” (plural). The claims are therefore indefinite because it is unclear whether the steps recited affect only a (singular) portion or a plurality of portions. Further clarification is requested. Claims 2-7, 8-14, and 16-20 are rejected because they inherit this deficiency.
For the purpose of applying prior art, “a portion”; “each portion”; and “content portions” are interpreted as --content portions--; --each portion of the content portions--; and --the content portions--, respectively. In addition, in claims 4, 11, and 18, “content” and “the weight” are interpreted as --the content portions-- and “the weight of each of the content portions-- for consistency.

Claim Objections
Claims 1, 3, 6, 8, 10, 13, 15, 17, and 20 are objected to because of the following informalities:
claims 1, 8, and 15: “the correlation” has antecedent basis to --the correlating-- (claim 1, line 8)
claims 3, 10, and 17: “the group” lacks antecedent basis and should be --a group-- (claim 3, line 2)
claims 6, 13, and 20: “the response” has antecedent basis to --the user response-- (claim 6, line 7)

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 7-11, and 14-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Catalano et al. (US 2019/0104342 A1).

Regarding claim 1, Catalano teaches a computer implemented method for classifying and filtering data, the method comprising:
categorizing, by one or more computer processors, a portion of a data segment according to content of the portion (see Catalano [0049] and [0046], “content tags are added to the segments,” where the “content tags” categorize a segment, i.e., a portion of a “digital video” data segment);
correlating, by the one or more computer processors, each portion with a user content preference dictionary (see Catalano [0049] and [0047], “examines each segment . . . to assign to it a relevance score” correlates each portion with a “user profile,” i.e., user content preference dictionary);
assigning, by the one or more computer processors, a content weight to each portion according to the correlation (see Catalano [0049] and [0047], “assign to it a relevance score”); and
masking, by the one or more computer processors, content portions having a weight below a threshold value (see Catalano [0049], “If at 414, the segment is not relevant to the user's preferences because the relevance score does not meet the relevance threshold, then the segment is discarded”).

Regarding claim 8, Catalano teaches a computer program product for classifying and filtering data, the computer program product comprising one or more computer readable storage devices and stored program instructions on the one or more computer readable storage devices (see Catalano [0084]),
the stored program instructions comprising:
program instructions to categorize a portion of a data segment according to content of the portion (see Catalano [0049] and [0046], “content tags are added to the segments,” where the “content tags” categorize a segment, i.e., a portion of a “digital video” data segment);
program instructions to correlate each portion with a user content preference dictionary (see Catalano [0049] and [0047], “examines each segment . . . to assign to it a relevance score” correlates each portion with a “user profile,” i.e., user content preference dictionary);
program instructions to assign a content weight to each portion according to the correlation (see Catalano [0049] and [0047], “assign to it a relevance score”); and
program instructions to mask content portions having a weight below a threshold value (see Catalano [0049], “If at 414, the segment is not relevant to the user's preferences because the relevance score does not meet the relevance threshold, then the segment is discarded”).

Regarding claim 15, Catalano teaches a computer system for classifying and filtering data, the computer system comprising:
one or more computer processors; one or more computer readable storage devices; and stored program instructions on the one or more computer readable storage devices for execution by the one or more computer processors (see Catalano [0005]),
the stored program instructions comprising:
program instructions to categorize a portion of a data segment according to content of the portion (see Catalano [0049] and [0046], “content tags are added to the segments,” where the “content tags” categorize a segment, i.e., a portion of a “digital video” data segment);
program instructions to correlate each portion with a user content preference dictionary (see Catalano [0049] and [0047], “examines each segment . . . to assign to it a relevance score” correlates each portion with a “user profile,” i.e., user content preference dictionary);
program instructions to assign a content weight to each portion according to the correlation (see Catalano [0049] and [0047], “assign to it a relevance score”); and
program instructions to mask content portions having a weight below a threshold value (see Catalano [0049], “If at 414, the segment is not relevant to the user's preferences because the relevance score does not meet the relevance threshold, then the segment is discarded”).

Regarding claims 2, 9, and 16, Catalano teaches further comprising updating, by the one or more computer processors, the user content preference dictionary according to user activity (see Catalano [0038], [0040], and [0045], “create the user preferences 178 through monitoring the viewing and recording habits of the user” and “self-learning by including preferences in the user profile”).

Regarding claims 3, 10, and 17, Catalano teaches wherein the user activity is selected from the group consisting of: hiding or deleting a data portion, article read time, video viewing time, downloaded content, liking or disliking portions, upvoting or downvoting content, viewing portions, and sharing portions (see Catalano [0040] and [0045]).

Regarding claims 4, 11, and 18, Catalano teaches further comprising ordering, by the one or more computer processors, content for presentation according to the weight (see Catalano [0049], “rank . . . based on the calculated relevance score”).

Regarding claims 7 and 14, Catalano teaches wherein the user content preference dictionary includes user provided content preferences (see Catalano [0039], “user-provided keywords”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Catalano et al. (US 2019/0104342 A1) as applied to claims 1, 8, and 15 above, and further in view of Bostick et al. (US 2018/0232641 A1).

Regarding claims 5, 12, and 19, Catalano teaches does not explicitly teach data having a zero weight.
However, Bostick teaches data having a zero weight (see Bostick [0033], “score may be in a range of zero (0) to one hundred”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine data having a zero weight, as taught by Bostick, with the techniques taught by Catalano, because “instant delivery of social media content at all times may not be desirable when a user is engaged in activities with significant consequences if the performance is impaired” (see Bostick [0002]).
Catalano as modified teaches further comprising masking, by the one or more computer processors, all data having a zero weight (see Bostick [0033] and Catalano [0049], where all data having a zero weight, as taught by Bostick, is masked as taught by Catalano).

Claims 6, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Catalano et al. (US 2019/0104342 A1) as applied to claims 1, 8, and 15 above, and further in view of Jenkins et al. (US 9,569,549 B1).

Regarding claims 6, 13, and 20, Catalano teaches further comprising: updating, by the one or more computer processors, the user content preference dictionary (see Catalano [0038] and [0045], “self-learning by including preferences in the user profile”).
Catalano does not explicitly teach further comprising:
categorizing, by the one or more computer processors, a first portion as new;
requesting, by the one or more computer processors, user input regarding a content category of the first portion; and
receiving, by the one or more computer processors, a user response.
However, Jenkins teaches
categorizing, by the one or more computer processors, a first portion as new (see Jenkins 7:25-44, “content item 402 may have several portions which are not tagged”);
requesting, by the one or more computer processors, user input regarding a content category of the first portion (see Jenkins 13:50-57, user input regarding a content category is requested by the “pop-up window 1002 generated in response to activating the tag marker”); and
receiving, by the one or more computer processors, a user response (see Jenkins 13:50-57, “manually tag”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to categorize a first portion by requesting and receiving user input, as taught by Jenkins, in combination with the techniques taught by Catalano, because “Association of tags with specific portions of content items may increase the value a user derives from the content items by presenting only relevant content items” (see Jenkins 2:26-42).
Catalano as modified teaches updating, by the one or more computer processors, the user content preference dictionary according to the response (see Catalano [0038] and [0045] and Jenkins 13:50-57, where the user content preference dictionary is updated, as taught by Catalano by placing “preferred content tags” in the “user profile,” according to the “tag” response taught by Jenkins). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kristopher Andersen whose telephone number is (571)270-5743. The examiner can normally be reached 8:30 AM-5:00 PM ET, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on (571) 270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kristopher Andersen/Primary Examiner, Art Unit 2159